Oo CO “DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

SEYFARTH SHAW LLP
Selyn Hong (SBN 303398)
shone @seytarih. .com

975 treet, N.W
Washington, D.C. 20004
Telephone: (202) 463-2400
Facenmile: (202) 828-5393

SEYFARTH SHAW LLP
Pamela Devas (pro hac vice forthcoming)
pdevata@se eyfarth.com

233 Sout acker Drive, Suite 8000
Chicago, Illinois 60606-6448
Telephone: S 12) 460-5000
Facsimile: (312) 460-7000

Attorneys for Defendant
APPFOLIO, INC.

@ase 2:19-cv-07562-RGK-KES Document11 Filed 11/05/19 Page1of9 Page ID #:28

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

TROY RAMIREZ,
Plaintiffs,
Vs.
APPFOLIO, INC.,
Defendant.

 

 

 

Case No. 2:19-cv-07562-CAS-KES

DEFENDANT’S ANSWER TO
PLAINTIFF’S COMPLAINT

Complaint Filed: August 30, 2019

 

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT / CASE NO. 2:19-CV-07562-CAS-KES

 
Oo CO TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

@ase 2:19-cv-07562-RGK-KES Document 11 Filed 11/05/19 Page 2of9 Page ID #:29

Defendant, APPFOLIO, INC. (“AppFolio”), by and through its attorneys, Seyfarth

Shaw LLP, for its answer to Plaintiff Troy Ramirez’s Complaint, states as follows:
PRELIMINARY STATEMENT
COMPLAINT 41:

This is an action for damages brought by an individual consumer against the
Defendant for violations of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §§ 1681

et seq., aS amended.

ANSWER:

AppFolio admits that an individual consumer brought this action for damages
alleging violations of the FCRA, but denies that AppFolio violated the FCRA and denies
that AppFolio is liable for any damages to Plaintiff under the FCRA or any other law.

JURISDICTION AND VENUE

COMPLAINT 2:
Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

ANSWER:
| AppFolio admits that jurisdiction is proper in this Court. AppFolio denies any

remaining allegations in Paragraph 2 of the Complaint.

COMPLAINT 43:
Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

ANSWER:
AppFolio admits that venue is proper in this Court.

PARTIES
COMPLAINT (4:

Plaintiff Troy Ramirez is an adult individual who resides in the State of Kansas.

ANSWER:
AppFolio is without knowledge or information sufficient to form a belief as to the

truth of the allegations in Paragraph 4 of the Complaint.

sia

 

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT / CASE NO. 2:19-CV-07562-CAS-KES

 
oO S&F ~~ DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:19-cv-07562-RGK-KES Document11 Filed 11/05/19 Page 3o0f9 Page ID #:30

COMPLAINT 45:
Defendant AppFolio, Inc. (“AppFolio”) is a consumer reporting agency which

conducts business in the Central District of California and is headquartered at 50
Castilian Drive, Goleta, CA 93117.
ANSWER:

AppFolio admits that it performs certain services as a “consumer reporting agency”
as that phrase is defined in the FCRA, that it conducts business in the Central District of
California, and that it is headquartered at 50 Castilian Drive, Goleta, CA 93117.
AppFolio denies any remaining allegations in Paragraph 5.

FACTUAL ALLEGATIONS
COMPLAINT 46:

Defendant has been reporting derogatory and inaccurate statements and
information relating to Plaintiff and Plaintiff's background to third parties (hereafter the
“inaccurate information”).

ANSWER:
AppFolio denies the allegations in Paragraph 6 of the Complaint.

COMPLAINT 47:

The inaccurate information includes a false criminal history labeling the Plaintiff
as a convicted criminal, and personal identifying information.
ANSWER:

AppFolio states that the referenced background report is the best evidence of its
contents and denies any allegations in Paragraph 7 of the Complaint that are inconsistent
with the referenced report. AppFolio denies any remaining allegations in Paragraph 7.
COMPLAINT 948:

Specifically, the inaccurate information includes, but is not limited to, convictions
for operating a vehicle without driving privilege and driving while intoxicated, and
probation for possession of controlled substance, which do not belong to Plaintiff, but

instead belong to another individual with the same or similar name as Plaintiff's.

2

 

 

DEFENDANT’S ANSWER TO PLAINTIFF’?S COMPLAINT / Case No. 2:19-cv-07562-CAS-KES

 

 

 
Oo ~s N

\o

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ase 2:19-cv-07562-RGK-KES Document 11 Filed 11/05/19 Page 4of9 Page ID #:31

ANSWER:
AppFolio states that the referenced background report is the best evidence of its

contents and denies any allegations in Paragraph 8 of the Complaint that are inconsistent
with the referenced report. AppFolio denies any remaining allegations in Paragraph 8.
COMPLAINT 49:

The inaccurate information negatively reflects upon the Plaintiff and misidentifies
Plaintiff as a person who has a criminal background. It appears that Defendant, as a
result of its unreasonable procedures, produced a consumer report that identified Plaintiff
as being convicted of operating a vehicle without driving privilege and driving while
intoxicated, and being on probation for possession of a controlled substance, because it
mixed his criminal history with that of another person.

ANSWER:

AppFolio states that the referenced background report is the best evidence of its
contents and denies any allegations in Paragraph 9 of the Complaint that are inconsistent
with the referenced report. AppFolio denies any remaining allegations in Paragraph 9.
COMPLAINT 410:

Defendant has been reporting the inaccurate information through the issuance of
false and inaccurate background information and consumer reports that it has
disseminated to various persons and prospective employers, both known and unknown.

ANSWER:
AppFolio denies the allegations in Paragraph 10 of the Complaint.

COMPLAINT (11:

Plaintiff has applied for and has been denied housing opportunities, including but
not limited to, housing opportunities with Cimarron Apartments and Hillside Apartments.
Plaintiff was informed that the basis for the adverse action against him was the inaccurate

information that appears on Plaintiff's consumer report with Defendant.

3

 

 

DEFENDANT'S ANSWER TO PLAINTIFF’S COMPLAINT / Case No. 2:19-cv-07562-CAS-KES

 

 
oO CO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

¢

 

 

ase 2:19-cv-07562-RGK-KES Document11 Filed 11/05/19 Page5of9 Page ID #:32

ANSWER:
AppFolio admits that Plaintiff has applied for and has been denied housing

opportunities with Cimarron Apartments and Hillside Apartments. AppFolio is without
knowledge or information sufficient to form a belief as to the remaining allegations in
Paragraph 11 of the Complaint.

COMPLAINT 12:

Defendant failed to follow reasonable procedures to assure the maximum possible
accuracy of the information it reported about Plaintiff. Had Defendant followed such
procedures it would not have falsely reported convictions and a probation on Plaintiff's
consumer report.

ANSWER:
AppFolio denies the allegations in Paragraph 12 of the Complaint.

COMPLAINT 413:

As of result of Defendant’s conduct, Plaintiff has suffered actual damages in the
form of lost housing opportunities, harm to reputation, and emotional distress, including
humiliation and embarrassment.

ANSWER:
AppFolio denies the allegations in Paragraph 13 of the Complaint.

COMPLAINT (14:

At all times pertinent hereto, Defendant was acting by and through its agents,
servants and/or employees who were acting within the course and scope of their agency
or employment, and under the direct supervision and control of the Defendant herein.

ANSWER:
AppFolio denies the allegations in Paragraph 14 of the Complaint.

COMPLAINT 15:
At all times pertinent hereto, the conduct of the Defendant, as well as that of its

agents, servants and/or employees, was intentional, willful, reckless, and in grossly

negligent disregard for federal law and the rights of the Plaintiff herein.

4

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT / Case No, 2:19-cv-07562-CAS-KES

 

 
oO Oo ss DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

pase 2:19-cv-07562-RGK-KES Document11 Filed 11/05/19 Page 6of9 Page ID #:33

ANSWER:
AppFolio denies the allegations in Paragraph 15 of the Complaint.

COUNT ONE — VIOLATIONS OF THE FCRA
COMPLAINT (16:

Plaintiff incorporates the foregoing paragraphs as though the same were set forth at
length herein.
ANSWER:

AppFolio incorporates its answers to Paragraphs 1 through 15 of the Complaint as
though fully set forth herein.

COMPLAINT (17:

At all times pertinent hereto, Defendant was a “person” and “consumer reporting
agency” as those terms are defined by 15 U.S.C. §§ 1681a(b) and (f).
ANSWER:

AppFolio admits that it is a “person” as that terms is defined in the FCRA, and that
it performs certain services as a “consumer reporting agency” as that phrase is defined in

the FCRA.
COMPLAINT 418:

At all times pertinent hereto, the Plaintiff was a “consumer” as that term is defined
by 15 U.S.C. § 1681a(c).

ANSWER:
AppFolio admits that Plaintiff is a “consumer” as that term is defined in the FCRA.

COMPLAINT 419:

At all times pertinent hereto, the above-mentioned background report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

ANSWER:
AppFolio states that the referenced background report is the best evidence of its

contents, and that Paragraph 19 of the Complaint is a legal conclusion to which no

response is required.

5

 

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT / Case No. 2:19-cv-07562-CAS-KES

 

 
Oo ns aD

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

fase 2:19-cv-07562-RGK-KES Document11 Filed 11/05/19 Page 7 of9 Page ID #:34

COMPLAINT 420:
Pursuant to 15 U.S.C. §1681n and 15 U.S.C. §16810, Defendant is liable to the

Plaintiff for willfully and negligently failing to comply with the requirements imposed on
a consumer reporting agency of information pursuant to 15 U.S.C. § 1681e(b).

ANSWER:
AppFolio denies the allegations in Paragraph 20 of the Complaint.

COMPLAINT 421:

The conduct of Defendant was a direct and proximate cause, as well as a
substantial factor, in bringing about the serious injuries, actual damages and harm to the
Plaintiff that are outlined more fully above and, as a result, Defendant is liable to the
Plaintiff for the full amount of statutory, actual and punitive damages, along with the
attorneys’ fees and the costs of litigation, as well as such further relief, as may be

permitted by law.

ANSWER:
AppFolio denies the allegations in Paragraph 21 of the Complaint.

JURY TRIAL DEMAND
COMPLAINT 22:

Plaintiff demands trial by jury on all issues so triable.
ANSWER:

Paragraph 22 of the Complaint is Plaintiff's demand for a jury trial and, as such,
need not be admitted or denied by AppFolio.

ANSWER TO PRAYER FOR RELIEF

AppFolio denies that Plaintiff is entitled to any of the relief requested in the

Complaint, and further denies that Plaintiff is entitled to any relief whatsoever.
SEPARATE ADDITIONAL AFFIRMATIVE AND OTHER DEFENSES

AppFolio asserts the following additional defenses without assuming any burden

of production or proof, except as required by applicable law with respect to the particular

defense asserted. AppFolio presently has insufficient knowledge or information upon

6

 

 

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT / Case No. 2:19-cv-07562-CAS-KES

 
KR WwW

oOo Oo NIN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

fase 2:19-cv-07562-RGK-KES Document11 Filed 11/05/19 Page 8o0f9 Page ID #:35

which to form a belief as to whether there may be additional, as yet unstated, defenses
and reserves the right to assert additional defenses in the event that discovery indicates

that such defenses are appropriate.
FIRST SEPARATE DEFENSE
(No Standing)
il Plaintiff lacks standing to sue because he has not sustained any injuries,
damages, concrete harm and/or loss by reason of any of AppFolio’s alleged acts.
SECOND SEPARATE DEFENSE
(Failure To State A Claim For Relief)
2. Neither the Complaint as a whole, nor any purported claim alleged therein,
states facts sufficient to constitute a cause of action or claim for relief against AppFolio.
THIRD SEPARATE DEFENSE
(No Proximate Cause)
3, Any damages sustained by Plaintiff were not proximately caused by
AppFolio.
FOURTH SEPARATE DEFENSE
(Failure to Mitigate)
4, To the extent Plaintiff has failed to mitigate his alleged damages, his
recovery, if any, must be reduced accordingly.
FIFTH SEPARATE DEFENSE
(Reasonable Procedures)
5. AppFolio followed reasonable procedures to assure maximum possible
accuracy in the information concerning Plaintiff in any consumer report relating to him.
SIXTH SEPARATE DEFENSE
(No Punitive Damages)
6. Plaintiff is not entitled to punitive damages because AppFolio’s reading of

its obligations under the FCRA was, at all relevant times, objectively reasonable.

7

 

 

 

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT / Case No. 2:19-cv-07562-CAS-KES

 
Oo CO NN DW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

ASe 2:19-cv-07562-RGK-KES Document11 Filed 11/05/19 Page 9of9 Page ID #:36

PRAYER FOR RELIEF
Wherefore, AppFolio prays for judgment as follows:

1. That Plaintiff takes nothing by his Complaint;

2. That judgment be entered in favor of AppFolio and against Plaintiff on all
causes of action;

Bn That AppFolio be awarded reasonable attorneys’ fees according to proof;

4, That AppFolio be awarded the costs of suit incurred herein; and

» That AppFolio be awarded such other and further relief as the Court may
deem appropriate.
DATED: November 5, 2019 Respectfully submitted,

SEYFARTH SHAW LLP

By:/s/ Selyn Hong

 

Selyn ne
Pamela Q. Devata (pro hac vice
forthcoming)
Attorneys for Defendant
APPFOLIO, INC.

8

 

 

 

DEFENDANT’S ANSWER TO PLAINTIFF’S COMPLAINT / Case No. 2:19-cv-07562-CAS-KES

 
